        Case 5:20-cv-00642-JKP Document 17 Filed 11/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

JACK MILLER, ANNABEL CAMPBELL,
MATTHEW PESINA, LISA PESINA, M.P., a
minor, and J.G., a minor,

                   Plaintiffs,                        Case No.: 5:20-cv-642-JKP
v.

JOSEPH SALVAGGIO; JIM WELLS;
OFFICER    ANDERSON,    OFFICER
SAUCEDO; OFFICER J. VASQUEZ;
OFFICER BROOKS; OFFICER KING;
OFFICER MUNOZ; OFFICER RIVERA;
STATE POLICE OFFICER JOHN DOE;
CITY OF KIRBY and CITY OF LEON
VALLEY,

               Defendants.
_______________________________________/

     STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS TO
      RESPOND TO DEFENDANTS’ MOTION TO DISMISS (DOC. #16)

      IT IS HEREBY STIPULATED by Plaintiffs, JACK MILLER, ANNABEL

CAMPBELL, MATTHEW PESINA, LISA PESINA, M.P., and J.G., and

Defendants LEON VALLEY POLICE OFFICERS BROOKS, KING, MUNOZ, and

RIVERA, by and through their respective, undersigned counsel, and do hereby

stipulate and agree to a two-week extension of time for Plaintiffs to respond to these

Defendants’ Motion to Dismiss (Doc. #16), providing a new filing deadline of

December 11, 2020, for Plaintiffs to file their opposition to Defendants’ motion.


                                          1
        Case 5:20-cv-00642-JKP Document 17 Filed 11/23/20 Page 2 of 2




      SO STIPULATED.

      JOHNSON LAW, PLC                             LAW OFFICES OF CHARLES
                                                   S. FRIGERIO, PC

By:   /s/ Solomon M. Radner                  By:   /s/ Charles S. Frigerio
      Solomon M. Radner, Esq.                      Charles S. Frigerio, Esq.
      Michigan Bar. No. P73653                     Texas Bar No. 07477500
      Attorney for Plaintiffs                      Attorney for Defendants
      535 Griswold St., Suite 2632                 111 Soledad, Suite 840
      Detroit, MI 48226                            San Antonio, TX 78205
      313.324.8300 (Telephone)                     210.271.7877 (Telephone)
      313.324.8301 (Facsimile)                     210.271.0602 (Facsimile)


Dated: November 23, 2020




                         CERTIFICATE OF SERVICE

             Undersigned hereby states that on November 23, 2020, he caused
      the foregoing document to be filed electronically with the United States
      District Court and that a copy of said document was sent to all counsel
      of record through the Court’s CM/ECF electronic filing system.

                              /s/ Solomon M. Radner




                                         2
